Citation Nr: 0945789	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-29 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a chronic dry eyes 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who had active service from 
November 1975 to November 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of the Salt Lake City, Utah, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file was subsequently transferred to the jurisdiction 
of the Houston, Texas, RO.

The December 2005 rating decision also denied service 
connection for right ear hearing loss, residuals of right 
ankle sprain, and allergic rhinitis.  The Veteran timely 
filed a notice of disagreement with all these determinations.  
A statement of the case (SOC) was issued in April 2008; the 
Veteran was advised that he would need to file a substantive 
appeal to complete his appeal in these matters.  He has not 
done so, and these additional matters are not before the 
Board.


FINDING OF FACT

It is reasonably shown that the Veteran's dry eyes are a 
chronic disability that had its onset in service.


CONCLUSION OF LAW

Service connection for a chronic dry eyes disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  However inasmuch as this decision grants in 
full the benefit sought, there is no reason to belabor the 
impact of the VCAA on the matter.

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

III.  Factual Background and Analysis

The Veteran states that he had dry eyes during service and 
that the disorder has continued ever since.  His service 
treatment records (STRs) show that he was treated for 
conjunctivitis in the 1980s; an August 1988 treatment report 
notes that he was told two years prior that he had dry eyes; 
and he was treated for pink eye in October 2001.  An undated 
STR also includes a finding of eye irritation.  The STRs also 
show treatment for chalazia from December 2001 thru March 
2002 and that the Veteran underwent Lasik surgery in 2002.  A 
September 2005 report of VA examination notes the Veteran's 
history of dry eyes and occasional chalazia which were 
treated with drops.  Slit lamp examination revealed well 
healed old Lasik scars and that the corneas were mildly dry.  
The diagnoses included dry eyes - doing well with artificial 
tears and naso-lacrimal plugs.  A June 2008 VA treatment 
report notes dry eyes and that the Veteran used Sustain 
several times a day, which seemed to help.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
There is medical evidence and credible lay evidence that the 
Veteran had dry eyes during service, and that he has 
continued to have (and receive treatment for) such disorder 
ever since.  The Board finds that the evidence supports the 
Veteran's claim, and that service connection for a chronic 
dry eyes disability is warranted.  


ORDER

Service connection for a chronic dry eyes disability is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


